DETAILED OFFICE ACTION
Response to Arguments
The applicant’s Remarks, see pg. 9, filed 4/19/2022, with respect to the Double Patenting rejection have been fully considered. The applicant’s arguments regarding holding the double patenting rejections in abeyance are not persuasive. MPEP 804 states: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. Therefore, the rejection is maintained.
The applicant’s Remarks, see pg. 9, filed 4/19/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection of the claim is hereby withdraw. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 15 and dependent claims 16-21 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term means and is coupled with functional language relating to calculating, determining, and estimating and the claim limitation do not appear to recite sufficient structure, material, or acts to entirely perform the recited function
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the independent claims and their dependent claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claim 15 and dependent claims 16-21 are directed to an apparatus and recite the limitation “means” as discussed above, and which is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant has claimed a plurality of "means" suggesting that each different mean performs different functions but the specification does not clearly link the corresponding structure, material, or acts to the function. To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,924,791 B2 and in further view of claims 1-21 of U.S. Patent No. US 9848224 B. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10,924,791B2 and U.S. Patent No. US 9848224 B.    
Current Application 17/172,792                                           U.S. Patent No. 10,924,791
1. (Currently Amended) A method to determine demographics for a non-panelist household, the method comprising: calculating, by executing an instruction with a processor, a first demographic constraint average and a second demographic constraint average based on a first demographic distribution of a first media event of a-the non-panelist household and a second demographic distribution of a second media event of the non-panelist household, the first demographic distribution includes a first probability that the first media event is associated with a first demographic constraint and a second probability that the first media event is associated with a second demographic constraint, the second demographic distribution includes a third probability that the second media event is associated with the first demographic constraint and a fourth probability that the second media event is associated with the second demographic constraint; based on the first demographic constraint average and a first constraint probability, determining, by executing an instruction with the processor, a first likelihood of the non- panelist household being associated with the first demographic constraint, the first constraint probability based on the first probability of the first demographic distribution and the third probability of the second demographic distribution; based on the second demographic constraint average and a second constraint probability, determining, by executing an instruction with the processor, a second likelihood of the non-panelist household being associated with the second demographic constraint, the second constraint probability based on the second probability of the first demographic distribution and the fourth probability of the second demographic distribution; and estimating, by executing an instruction with the processor, a household characteristic of the non-panelist household based on the first likelihood and the second likelihood.

2. (New) The method of claim 1, further including collecting data including the first media event and the second media event from a set-top box of the non-panelist household.

3. (New) The method of claim 1, wherein the non-panelist household does not consent to collection of demographic data.

4. (New) The method of claim 1, wherein the first and second demographic constraints correspond to at least one of race, age, gender, or education level.

5. (New) The method of claim 1, wherein the household characteristic of the non- panelist household is representative of at least one of a member of the non-panelist household, a number of members of the non-panelist household, demographics of members of the non-panelist household, or a number of televisions in the non-panelist household.

6. (New) The method of claim 1, further including estimating the household characteristic of the non-panelist household based on at least one of a total number of minutes of media exposure or a number of minutes for media exposures for different time-period segments.

7. (New) The method of claim 1, further including: calculating a score vector based on the first and second likelihood; applying the score vector to a classifier to estimate the household characteristic, the classifier including a decision tree ensemble; training the decision tree ensemble based on first consumption data of a first panelist household; and testing the decision tree ensemble based on second consumption data of a second panelist household, the first panelist household different from the second panelist household.

8. (New) An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least: calculate a first demographic constraint average and a second demographic constraint average based on (a) a first quantity of temporally-mapped panelist demographic distribution data corresponding to a first media event of a non-panelist household and (b) a second quantity of temporally-mapped panelist demographic distribution data corresponding to a second media event of the non-panelist household; based on the first demographic constraint average and a first probability that the first media event corresponds to a first demographic constraint, determine a first likelihood score of the non-panelist household being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second media event corresponds to a second demographic constraint, determine a second likelihood score of the non-panelist household being associated with the second demographic constraint; and estimate a household characteristic of the non-panelist household based on the first likelihood score and the second likelihood score.

9. (New) The apparatus as defined in claim 8, wherein the processor circuitry is to execute the instructions to collect data indicative of the first media event and the second media event from a set-top box of the non-panelist household.

10. (New) The apparatus as defined in claim 8, wherein the first and second demographic constraints correspond to at least one of race, age, gender, or education level.

11. (New) The apparatus as defined in claim 8, wherein the processor circuitry is to execute the instructions to determine the first likelihood score by dividing the first demographic constraint average by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households.

12. (New) The apparatus as defined in claim 8, wherein the processor circuitry is to execute the instructions to estimate the household characteristic based on at least one of a total number of minutes of media exposure, or a number of minutes for media exposures per time-period segments.

13. (New) The apparatus as defined in claim 8, wherein: the first quantity of temporally-mapped panelist demographic distribution data includes the first probability that the first media event corresponds to the first demographic constraint; and the second quantity of temporally-mapped panelist demographic distribution data includes the second probability that the second media event corresponds to the second demographic constraint.

14. (New) The apparatus as defined in claim 8, wherein the processor circuitry is to execute the instructions to: calculate a score vector based on the first and second likelihood scores; apply the score vector to a classifier to estimate the household characteristic, the classifier including a decision tree ensemble; train the decision tree ensemble based on consumption data of a first panelist household; and test the decision tree ensemble on consumption data of a second panelist household, the first panelist household different from the second panelist household.

15. (New) An apparatus to estimate a household characteristic of a non-panelist household, the apparatus comprising: means for calculating first and second demographic constraint averages based on (a) a first quantity of temporally-mapped panelist demographic distribution data corresponding to a first media event of the non-panelist household and (b) a second quantity of temporally- mapped panelist demographic distribution data corresponding to a second media event of the non-panelist household; means for determining likelihood scores to determine: a first likelihood score that the non-panelist household is associated with a first demographic constraint, the first likelihood score based on the first demographic constraint average and a first probability that the first media event corresponds to the first demographic constraint; and a second likelihood score that the non-panelist household is associated with a second demographic constraint, the second likelihood score based on the second demographic constraint average and a second probability that the second media event corresponds to the second demographic constraint; and means for estimating the household characteristic of the non-panelist household based on the first likelihood score and the second likelihood score.

16. (New) The apparatus as defined in claim 15, wherein: the first quantity of temporally-mapped panelist demographic distribution data includes the first probability that the first media event corresponds to the first demographic constraint; and the second quantity of temporally-mapped panelist demographic distribution data includes the second probability that the second media event corresponds to the first demographic constraint.

17. (New) The apparatus as defined in claim 15, wherein the means for calculating is to determine the first likelihood score by dividing the first demographic constraint average by a first constraint probability of an average demographic distribution for consumption events of panelist households.

18. (New) The apparatus as defined in claim 15, wherein the means for estimating is to estimate the household characteristic based on at least one of a total number of minutes of media exposure, or a number of minutes for media exposures per time-period segments.

19. (New) The apparatus as defined in claim 15, wherein the means for estimating is to: identify whether at least one of the first likelihood score or the second likelihood score satisfies a threshold value; and confirm the first demographic constraint or the second demographic constraint is associated with the non-panelist household when the threshold value is satisfied.

20. (New) The apparatus as defined in claim 15, further including means for training to: train a decision tree ensemble based on first consumption data of a first panelist household; and test the decision tree ensemble based on second consumption data of a second panelist household, the first panelist household different from the second panelist household.

21. (New) The apparatus as defined in claim 15, wherein the household characteristic includes a number of members of the non-panelist household.

  

1. An apparatus to determine demographics for non-panelist households, the apparatus comprising: a score calculator to: calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determine a second likelihood score of the respective one of the non-panelist households being associated with the second demographic constraint; and a household estimator to estimate a household characteristic of the respective one of the non-panelist households based on the first likelihood score and the second likelihood score, the household characteristic including a number of members of the respective one of the non-panelist households, wherein the score calculator and the household estimator are implemented via one or more logic circuits. 

    2. The apparatus as defined in claim 1, further including an event correlator to identify the first tuning event and the second tuning event from a set-top box of the respective one of the non-panelist households. 

    3. The apparatus as defined in claim 1, wherein the household estimator is to produce rating values corresponding to presented media for panelist households and the non-panelist households. 

    4. The apparatus as defined in claim 1, wherein the score calculator is to: divide the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households; and divide the second demographic constraint average of a second one of the non-panelist households by a second constraint probability of the average demographic distribution of the panelist households to determine the second likelihood score. 

    5. The apparatus as defined in claim 1, wherein the household estimator is to estimate the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments. 

    6. A non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least: calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determine a second likelihood score of the respective one of the non-panelist households being associated with the second demographic constraint; and estimate a household characteristic of the respective one of the non-panelist households based on the first likelihood score and the second likelihood score, the household characteristic including a number of members of the respective one of the non-panelist households. 

    7. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to identify the first tuning event and the second tuning event from a set-top box of the respective one of the non-panelist households. 

    8. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to produce rating values corresponding to presented media for panelist households and the non-panelist households. 

    9. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to: divide the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households; and divide the second demographic constraint average of a second one of the non-panelist households by a second constraint probability of the average demographic distribution of the panelist households to determine the second likelihood score. 

    10. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to estimate the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments. 

    11. A method to determine demographics for non-panelist households, the method comprising: calculating, by executing an instruction with at least one processor, a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determining, by executing an instruction with the at least one processor, a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determining, by executing an instruction with the at least one processor, a second likelihood score of the respective one of the non-panelist households being associated with the second demographic constraint; and estimating, by executing an instruction with the at least one processor, a household characteristic of the respective one of the non-panelist households based on the first likelihood score and the second likelihood score, the household characteristic including a number of members of the respective one of the non-panelist households. 

    12. The method as defined in claim 11, further including identifying the first tuning event and the second tuning event from a set-top box of the respective one of the non-panelist households. 

    13. The method as defined in claim 11, further including producing rating values corresponding to presented media for panelist households and the non-panelist households. 

    14. The method as defined in claim 11, further including: dividing the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households; and dividing the second demographic constraint average of a second one of the non-panelist households by a second constraint probability of the average demographic distribution of the panelist households to determine the second likelihood score. 

    15. The method as defined in claim 11, further including estimating the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments.




Although the claims at issue in the current application and the claims of U.S. Patent No. 10,924,791 are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10,924,791. For example, U.S. Patent No. 10,924,791 B2 does not reference a third and fourth third probability and a fourth probability, U.S. Patent No. US 9848224 B discloses the deficiencies. Similarly, the current independent claim 1 omits the element with respect to a temporally mapped element but is included in independent claim 8 and 15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. US 10,924,791 for determining audience size and demographics in non-panelist households comprising “calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determine a second likelihood score of the respective one of the non-panelist households being associated with the second demographic constraint” to further incorporate elements from a related patent (i.e., U.S. Patent No. US 9848224B) because the claims merely broaden the scope of elements already taught in U.S. Patent No. 10,924,791B2 and U.S. Patent No. US 9848224 B and the modification of known elements since it has been held that omission of elements and its function in a combination (or the mere rearrangement of elements) where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421